PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/302,626
Filing Date: 17 Nov 2018
Appellant(s): KAWASAKI et al.



__________________
Kyoko C. Makino
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/9/2020


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Claims 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to
particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Examiner had rejected Claims 21-28 as vague and indefinite and, in particular, claims 21 and 24, which were amended to recite “... during a first procedure for releasing a first Protocol Data Unit (PDU) session after a second PDU session has been established... configured for initiating a UE requested PDU session establishment procedure...in case of establishing the second PDU session...”. It is not clear what is meant with respect to during a first procedure for releasing a first session that is occurring after a second PDU session has been established, initiating a session establishment procedure using information identified in a case of establishing the second PDU session.  “In a case of” is not a positive recitation and could be interpreted as meaning a possible occurrence.  Further, if one was attempting to understand the 
	Thus, the rejection is proper.

Claims 21-28 stand finally rejected under 35 U.S.C. §102(a)(2) as allegedly being
anticipated by Salkintzis (U.S. Patent Publication No. 2018/0324576, hereinafter “Salkintzis”).

Appellant submits that the Examiner has erred in interpreting “the first network slice instance and the second network slice instance” as disclosed by Salkintzis. Appellant submits in independent claim 21 as previously presented,” after a second PDU session has been established, “information identifying a network slice” that “the UE is provided in a PDU session establishment procedure for establishing the first PDU session” is “used” for “initiating a UE requested PDU session establishment procedure, 
Examiner respectfully disagrees.  
Salkintzis discloses the UE determines needs to provide different data services that are not supported by the first network slice instance and the current attachment status, para. 0101, and thus UE sends an additional attach request message including the required usage class parameter to attach the UE to the second network slice instance for a specific usage, para. 0102-0104. With respect to Appellant’s argument that the initial attach message and additional attach message are not the same, Examiner asserts the claim language does not positively recite the establishment of the first session and second session to be the same nor does it preclude the interpretation of them being different.  The claim recites initiating a session establishment procedure (Salkintzis’ additional attach message) using information for identifying a network slice (the additional attach request message including the usage class parameter for a specific usage needed from a network slice) that the UE provided in a session establishment procedure for the first session (a usage class parameter information needed from a network slice).
includes a parameter specifying the required usage class needed from a network slice, para. 0094.  Salkintzis discloses the additional attach request message including the usage class parameter for a specific usage needed from a network slice instance, para. 0102.  Furthermore, Salkintzis discloses “similar to the Initial Attach Request message, the Additional Attach Request message includes a parameter specifying the required usage class”, para. 0102. 
Therefore, Salkintzis does disclose the claimed information for identifying a network slice in an establishment procedure for the second PDU session is information provided in a PDU session establishment procedure for establishing the first PDU session.  The claimed information being taught by Salkintzis’ usage class parameter in both the initial attach request and the additional attach request messages.  Again, nothing in the claim language recites the establishment procedures are the same or that they cannot be different.  The claim recites the information for identifying a network slice in the second session establishment is information provided in the establishment of the first session.  The usage class parameter is information provided in the second establishment process and in the first establishment process.
Thus, the rejection is proper.

Examiner respectfully disagrees. 
Examiner refers Appellant to the 112 rejection regarding said limitation. It remains unclear how after the second session is established, during a procedure for releasing the first PDU session initiating a session establishment “in the case of” establishing the second PDU session.  The claim language simply does not make clear how the claimed steps are being performed at the times being recited.  Examiner has taken into consideration the instant specification Appellant has provided in the brief.  However, paragraphs [0397], [0407] and Figure 18 but Examiner do not disclose any support for during a release procedure, initiating an establishment of session and Figure 18 shows separate establishments of the first and second session and a flow switching procedure after the second session is established. Thus, the cited paragraphs and figure fail to remedy the 112(b) deficiency.  As noted in the Final rejection, Examiner examined the claims as best understood.  
Examiner rejected the claim with prior art Salkintzis.  Salkintzis discloses the UE determines it needs to provide a data service for a specific usage class and initiates an Initial Attach request message including a parameter specifying the required usage class and attaches to the first network slice, para. 0100.  Further, Salkintzis discloses the UE determines that it needs to provide data services for Usage Class Z, which is not supported by the first network slice instance and thus its current attachment status does 
The rejection of independent claim 24 is proper for the reasons above as well.















For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.